DETAILED ACTION
	This Office Action is in response to an amendment filed 07/13/2022.
	Claims 1-22 are pending.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (hereinafter Cao, “Faithful to the Original: Fact-Aware Neural Abstractive Summarization,” (2018), AAAI, pp. 4784-4791) in view of Rush et al. (hereinafter Rush, “A Neural Attention Model for Abstractive Sentence Summarization,” (2015), arXiv, 121 pages), and in further view of Cohn et al. (hereinafter Cohn, “Sentence Compression Beyond Word Deletion,” (2008), Intl. Conf. on Comp. Linguistics, pages 137-144), and in further view of Jing, “Using Hidden Markov Modeling to Decompose Human-Written Summaries,” (2002), ACL, Vol. 28, No. 4, pp. 527-543).
In regard to independent claim 1, Cao teaches:
Note: what is the training data set comprise?

A computer-implemented method for verifying factual consistency as between a source text document and a corresponding text summary (at least p. 4784-4785, Abstract, Introduction [Wingdings font/0xE0] Cao teaches a method for reducing the occurrence of fake facts and improving the faithfulness in the generation of an abstractive sentence summarization process), the method comprising:
providing a factual consistency checking model trained with a training data set (at least p. 4787, Learning; Figure 2 [Wingdings font/0xE0] Cao teaches a dual-attention s2s model trained with a training data set),
Cao fails to explicitly teach:
Note: is the term “unannotated” synonymous with “unlabeled” or “unclassified”?

wherein the training data set is generated by: receiving a dataset with one or more unannotated source documents, each source document comprising a plurality of [unannotated] sentences;
sampling one or more [unannotated] sentences from the one or more unannotated source documents.
However, Rush teaches:
wherein the training data set is generated by: receiving a dataset with one or more unannotated source documents, each source document comprising a plurality of sentences; sampling one or more sentences from the one or more unannotated source documents (at least pp. 1-3, Introduction; Background; pp. 6-8, Experimental Setup, Data Set, Implementation; Figures 1-2 [Wingdings font/0xE0] Rush teaches a method of abstractive sentence summarization where the training data comprises document-summary pairs, where the documents are articles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rush with those of Cao as both inventions are related to issues involving the generation of abstractive summaries using natural language and machine learning techniques. Adding the teaching of Rush provides Cao with the proper training data set.
Cao and Rush fail to explicitly each:
Note: at this point, are the “sampled sentence(s)” still unannotated? Is the term “unannotated” synonymous with “unlabeled”?

for each sampled [unannotated] sentence: performing a transformation to generate a respective novel claim sentence.
However, Cohn teaches:
for each sampled sentence: performing a transformation to generate a respective novel claim sentence (at least pp. 137-139, Abstract; Introduction; Abstractive Compression Corpus; Table 1 [Wingdings font/0xE0] Cohn teaches techniques of generating a training corpus for use in generating grammatical summaries of a sentence with minimal information loss. That is, Cohn describes abstractive summarization (see p. 137, 2nd column, 2nd paragraph). Such techniques include various transformations that may be applied to sentences in order to generate summaries including paraphrasing, as well as other rewriting operations (e.g. word deletion, adding new words, substitution and reordering) (see p. 138, 2nd column, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cohn with those of Cao and Rush as all three inventions are related to issues involving the generation of abstractive summaries using natural language and machine learning techniques. Adding the teaching of Cohn provides Cao and Rush with a training dataset generated using transformation techniques applied to sentences contained in articles.
Cao further teaches:
Note: is the term “labeling” synonymous with “annotating” or “classifying”

labeling the respective novel claim sentence according to whether it is semantically variant or semantically invariant from the sampled sentence (at least pp. 4785-4786, Fact Description Extraction; Figure 1 [Wingdings font/0xE0] Cao teaches sentence labeling and filtering, based on the labels to exclude meaningless and insignificant fact descriptions).
training the factual consistency check model based on training input of at least one unannotated source document from the dataset and at least one labeled novel claim sentence (at least pp. 4784-4789; Figures 1-2 [Wingdings font/0xE0] Cao teaches training and training datasets to determine whether a generated summary is faithful to the document from which it was generated based on at least an att-s2s and FTSumg models);
receiving, via a communication interface, the source text document and the corresponding text summary as input to the trained factual consistency checking model, wherein the corresponding text summary is generated by a text summarization model (at least p. 4784-4785, Abstract, Introduction [Wingdings font/0xE0] Cao teaches a method for generating faithful (e.g. factually consistent) abstractive sentence summaries using models)
classifying by the trained factual consistency checking model running on one or more hardware processors, whether the corresponding text summary is factually consistent with the source text document (at least p. 4787-4789; Evaluation Metric; Faithfulness Evaluation [Wingdings font/0xE0] Cao teaches evaluation of the quality of generated summaries using ROUGE and also manually marking generated summaries as either FAITHFUL, FAKE, or UNCLEAR);
Cao, Rush and Cohn fail to explicitly teach:
if the corresponding text summary is classified as factually consistent with the source text document, identifying by the trained factual consistency checking model a span in the source text document that supports the corresponding text summary.
However, Jing teaches:
if the corresponding text summary is classified as factually consistent with the source text document, identifying by the trained factual consistency checking model a span in the source text document that supports the corresponding text summary (at least pp. 535-536, 3.5 An Example [Wingdings font/0xE0] Jing teaches a comparison display between a summary and source document sentences from which the summary was generated. Common texts between the summary and the source document sentences are highlighted indicating the consistency of the summary with the sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Jing with those of Cao, Rush and Cohn as all these inventions are related to issues involving the generation of abstractive summaries using natural language and machine learning techniques. Adding the teaching of Jing provides Cao, Rush and Cohn with a method of visualizing consistencies between generated summaries and their source sentences.

Regarding dependent claim 2, Cao teaches:
labeling the respective novel claim sentence as correct if the respective novel claim sentence is semantically invariant from the sampled sentence (at least pp. 4785-4786, Fact Description Extraction; Figure 1 [Wingdings font/0xE0] Cao teaches sentence labeling and filtering, based on the labels to exclude meaningless and insignificant fact descriptions).



Regarding dependent claim 3, Cao teaches:
labeling the respective novel claim sentence as incorrect if the respective novel claim sentence is semantically variant from the sampled sentence (at least pp. 4785-4786, Fact Description Extraction; Figure 1 [Wingdings font/0xE0] Cao teaches sentence labeling and filtering, based on the labels to exclude meaningless and insignificant fact descriptions).

Regarding dependent claim 4, Cao and Rush fail to explicitly teach:
the transformation comprises one of: a paraphrase transformation, an entity and number swapping transformation, a pronoun swapping data augmentation, a sentence negation transformation, and injection of noise.
However, Cohn teaches:
the transformation comprises one of: a paraphrase transformation, an entity and number swapping transformation, a pronoun swapping data augmentation, a sentence negation transformation, and injection of noise (at least pp. 137-139, Abstract; Introduction; Abstractive Compression Corpus; Table 1 [Wingdings font/0xE0] Cohn teaches techniques of generating a training corpus for use in generating grammatical summaries of a sentence with minimal information loss. That is, Cohn describes abstractive summarization (see p. 137, 2nd column, 2nd paragraph). Such techniques include various transformations that may be applied to sentences in order to generate summaries including paraphrasing, as well as other rewriting operations (e.g. word deletion, adding new words, substitution and reordering) (see p. 138, 2nd column, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cohn with those of Cao and Rush as all three inventions are related to issues involving the generation of abstractive summaries using natural language and machine learning techniques. Adding the teaching of Cohn provides Cao and Rush with a training dataset generated using transformation techniques applied to sentences contained in articles.

Regarding dependent claim 5, Cao teaches:
labeling the respective novel claim sentence as incorrect if one of an entity and number swapping transformation, a pronoun swapping data augmentation, and a sentence negation transformation is performed on the sampled sentence (at least pp. 4785-4786, Fact Description Extraction; Figure 1 [Wingdings font/0xE0] Cao teaches sentence labeling and filtering, based on the labels to exclude meaningless and insignificant fact descriptions).

Regarding dependent claim 6, Cao, Rush and Cohn fail to explicitly teach:
extracting the span in the source document that supports the corresponding text summary.
However, Jing teaches:
extracting the span in the source document that supports the corresponding text summary (at least pp. 535-536, 3.5 An Example [Wingdings font/0xE0] Jing teaches a comparison display between a summary and source document sentences from which the summary was generated. Common texts between the summary and the source document sentences are highlighted indicating the consistency of the summary with the sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Jing with those of Cao, Rush and Cohn as all these inventions are related to issues involving the generation of abstractive summaries using natural language and machine learning techniques. Adding the teaching of Jing provides Cao, Rush and Cohn with a method of visualizing consistencies between generated summaries and their source sentences.

Regarding dependent claim 7, Cao, Rush and Cohn fail to explicitly teach:
if the corresponding text summary is classified as factually inconsistent with the source text document, comprising identifying by the factual consistency checking model a span in the source text document that is inconsistent with the corresponding text summary.
However, Jing teaches:
if the corresponding text summary is classified as factually inconsistent with the source text document, comprising identifying by the factual consistency checking model a span in the source text document that is inconsistent with the corresponding text summary (at least pp. 535-536, 3.5 An Example [Wingdings font/0xE0] Jing teaches a comparison display between a summary and source document sentences from which the summary was generated. Common texts between the summary and the source document sentences are highlighted indicating the consistency of the summary with the sources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Jing with those of Cao, Rush and Cohn as all these inventions are related to issues involving the generation of abstractive summaries using natural language and machine learning techniques. Adding the teaching of Jing provides Cao, Rush and Cohn with a method of visualizing consistencies between generated summaries and their source sentences.

Regarding claims 8-14, claims 8-14 merely recite a non-transitory machine-readable medium for storing the code associated with the method of claims 1-7, respectively. Thus, Cao in view of Rush, Cohn and Jing teaches every limitation of claims 8-14, and provides proper motivation, as indicated in the rejections of claims 1-7.

Regarding claims 15 and 17-22, claims 15 merely recite a system for executing the method of claims 1 and 2-7, respectively. Thus, Cao in view of Rush, Cohn and Jing teach every limitation of claims 15 and 17-22, and provides proper motivation, as indicated in the rejections of claims 1 and 2-7.

Regarding dependent claim 16, Cao teaches:
the factual consistency checking model comprises a neural network language model (at least p. 4784, Abstract [Wingdings font/0xE0] Cao teaches the use of a dual-attention sequence-to-sequence (s2s) framework).

Response to Arguments
	Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1.	A computer-implemented method for verifying factual consistency as between a source text document and a corresponding text summary, the method comprising:
providing a factual consistency checking model trained with a training data set, wherein the training data set is generated by:
receiving a dataset with one or more unannotated source documents, each source document comprising a plurality of sentences;
sampling one or more sentences from the one or more unannotated source documents;
for each sampled sentence:
performing a transformation to generate a respective novel claim sentence; and
labeling the respective novel claim sentence according to whether it is semantically variant or semantically invariant from the sampled sentence;
training the factual consistency check model based on a training input of at least one unannotated source document from the dataset and at least one labeled novel claim sentence;
receiving, via a communication interface, the source text document and the corresponding text summary as input to the trained factual consistency checking model, wherein the corresponding text summary is generated by a text summarization model;
classifying, by the trained factual consistency checking model running on one or more hardware processors, whether the corresponding text summary is factually consistent with the source text document; and
if the corresponding text summary is classified as factually consistent with the source text document, identifying by the trained factual consistency checking model a span in the source text document that supports the corresponding text summary.

Applicant submits at least these features, which support the quoted claim elements, are not discussed or render obvious by the cited references, take alone or in combination.
Cao discusses an abstractive summarization model that employs open information extraction and dependency parse technologies to extract actual fact descriptions for improved factual consistency in generated summaries. (Cao, Abstract).
Cao, however, is completely silent on training a factual consistency checking model to check the consistency of a source document and a summary.
Indeed, the Examiner’s portions of Cao as allegedly relevant to the claimed “classifying, ... whether the corresponding text summary is factually consistent with the source text document” discusses, as also conceded by the Examiner, “manually marking generated summaries as either FAITHFUL, FAKE or UNCLEAR.” (Office Action, p. 6; see also Cao, pp. 4787-4789).
Therefore, Cao at most discusses how to improve a summarization model’s factual performance, but does not train a “factual consistency check model based on a training input of at least one unannotated source document from the dataset and at least one labeled novel claim sentence,” and then use “the trained factual consistency checking model running on one or more hardware processors” to classify “whether the corresponding text summary is factually consistent with the source text document” as recited in amended claim 1.

	The Examiner respectfully disagrees that Cao fails to teach training and training datasets, and has provided reference to those teachings in an updated rejection of the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
07/29/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177